Exhibit 10.1

 

TETRA TECH, INC.

 

CHANGE OF CONTROL

 

SEVERANCE PLAN

 

(Effective March 26, 2018)

 

--------------------------------------------------------------------------------


 

TETRA TECH, INC.

 

CHANGE OF CONTROL

 

SEVERANCE PLAN

 

SECTION 1

 

Purpose

 

1.1                               Purpose.  The Tetra Tech, Inc. Change of
Control Severance Plan (the “Plan”) has been established by Tetra Tech, Inc.
(the “Company”), effective as of March 26, 2018, to promote the long-term
financial interests of the Company and its shareholders by reducing the risk of
departures and distractions of such employees in a Change of Control situation
which would be detrimental to the Company and its shareholders.  Capitalized
terms not defined in the body of the Plan are set forth in Exhibit A hereto.

 

SECTION 2

 

Participation

 

2.1                               Participation.  Except as otherwise provided
by the Board of Directors of the Company, or the Compensation Committee thereof
(the Board or the Compensation Committee, the “Administrator”), the Chief
Executive Officer, Senior Vice Presidents and Executive Vice Presidents who are
also officers within the meaning of Section 16(b) of the Securities Exchange Act
of 1934, as amended shall be eligible to participate in the Plan (such
participating individuals, “Participants”).  The Administrator may delegate its
authority under this Section 2.1 to the Chief Executive Officer with respect to
Participants other than the Chief Executive Officer.

 

2.2                               Cessation of Participation.  Subject to the
provisions of Section 3.1, an individual shall cease to be a Participant in, or
have any rights under, the Plan as of the date, if any, prior to a Change of
Control, on which he or she ceases to be employed by the Company and its
subsidiaries.

 

SECTION 3

 

Severance Benefits

 

3.1                               Severance Benefits on Termination of the
Participant’s Employment by the Participant for Good Reason or by the Company
without Cause.  In the event that there is a Change of Control and: (i) a
Participant’s employment is involuntarily terminated without Cause during either
the ninety (90) day period preceding a Change of Control or the Employment
Period; or (ii) a Participant resigns from employment for Good Reason within the
Employment Period, then the Participant shall be entitled to receive the
following severance benefits subject to Section 3.5.

 

(a)                                 A cash lump sum payment equal to the
Participant’s Cash Severance Multiplier times the sum of his or her (i) Base
Salary and (ii) Target Bonus;

 

--------------------------------------------------------------------------------


 

(b)                                 A cash lump sum payment equal to a pro rata
portion of the Participant’s Target Bonus determined by multiplying the amount
the Target Bonus by a fraction, the numerator of which is the number of days in
the then-current fiscal year through the termination date and the denominator of
which is 365;

 

(c)                                  A cash lump sum payment equal to the
Participant’s bonus for the fiscal year immediately preceding the fiscal year in
which the employment termination occurs, if such bonus had not then been paid as
of the date of the employment termination;

 

(d)                                 A cash lump sum payment equal to 102% of the
cost of providing medical benefits (health, dental and vision) to the
Participant and his or her dependents substantially similar to those provided to
the Participant and his or her dependents immediately prior to the date of his
or her employment termination for (i) 24 months, in the case of the Chief
Executive Officer, (ii) 18 months, in the case of Executive Vice Presidents and
(iii) 12 months, in the case of Senior Vice Presidents; and

 

(e)                                  All outstanding and unvested stock option
and restricted stock awards subject solely to time-based vesting shall vest in
full and any restrictions or forfeiture provisions applicable to restricted
stock awards shall lapse, notwithstanding the provisions of any equity incentive
plan or any award agreement(s) between the Participant and the Company
thereunder.  Equity awards which vest in whole or part on achievement of
performance criteria shall vest based on actual performance results. This
Section 3.1(e) shall not alter the remaining term of any option. For purposes of
the Plan, references to restricted stock shall also include restricted stock
units. If the Participant’s employment is terminated by the Company other than
for Cause within ninety (90) days preceding a Change of Control, any
acceleration of vesting for time-based awards shall occur on such Change in
Control.

 

For avoidance of doubt, the amount of payments to be provided under this
Section 3.1 shall be determined without regard to any action that constitutes
Good Reason under subsection (i) of the definition of “Good Reason”.  In the
event of any conflict between the terms of the Plan and the terms of any equity
plan or individual agreement evidencing an equity award, the terms of the Plan
(including, but not limited to, the definition of “Change in Control”) shall
prevail.

 

3.2                               Severance Benefits on Termination of the
Participant’s Employment Due to Death or Disability.  If during the Employment
Period, the Participant’s employment is terminated as a result of his or her
death or by the Company due to his or her Disability, the Company shall make the
payments described in Sections 3.1(b) and 3.1(c), if any, to the Participant.

 

3.3                               Other Termination of Employment.  If the
Participant’s employment is terminated for any reason other than as described in
Sections 3.1 or 3.2, except as provided in Section 3.4, the Participant shall
not receive any benefits under the Plan.

 

3.4                               Accrued Amounts.  Upon a termination of
employment for any reason, the Company shall pay or provide the Participant
(i) any unpaid base salary through the date of termination and any accrued leave
balance in accordance with Company policy within thirty (30) days after
employment termination; (ii) reimbursement for any unreimbursed expenses
incurred through the date of termination; and (iii) all other payments and
benefits to which the Participant may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or perquisite plan or
program or grant or the Plan, including but not limited to any applicable
pension, retirement and insurance benefits (collectively, “Accrued Amounts”).

 

2

--------------------------------------------------------------------------------


 

3.5                               Conditions to Receipt of Change of Control
Severance Benefits.

 

(a)                                 The Participant’s entitlement to receive the
payments and benefits (including, without limitation, accelerated vesting of
equity awards) hereunder shall be conditioned upon:

 

(i)                               The Participant exercising his or her best
efforts to bring about whatever result the Board determines to be in the best
interests of the Company and its shareholders relative to any impending Change
of Control, and agreeing to use his or her best efforts at and after the
occurrence of a Change of Control to effect an orderly and beneficial transfer
of control to the party or parties comprising the new control group;

 

(ii)                            Delivery to the Company of a resignation from
all offices, directorships and fiduciary positions with the Company, its
affiliates and employee benefit plans;

 

(iii)                         In the case of benefits payable under Sections 3.1
and 3.2, the Participant’s compliance with the provisions of Section 5; and

 

(iv)                        In the case of benefits payable under Sections 3.1
and 3.2, delivery to the Company of an executed agreement and general release,
executed by the Participant (or by an individual authorized to act on behalf of
the Participant’s estate if the Participant is deceased or authorized to act on
the Participant’s behalf by reason of the Participant’s Disability) which shall
be executed substantially in the form attached hereto as Exhibit B (with such
changes therein or additions thereto as needed under then applicable law to give
effect to its intent and purpose) within thirty-five (35) days of presentation
thereof by the Company to the Participant (and which is not subsequently revoked
by the Participant or such authorized individual), and the Company shall be
obligated to deliver a final form of release to the Participant’s address on
file (including copy to counsel) within 5 business days after an employment
termination.  Any benefits described in Section 3.1 and 3.2 are contingent on
the release becoming effective and irrevocable by the 35th day following the
termination of the Participant’s employment provided that the release agreement
is timely delivered in accordance with this Section 3.5(a)(iv).  Payment of any
benefits described in Section 3.1 and 3.2 will commence, if at all, on the 45th
day following the Participant’s termination of employment and all payments
described in Section 3.1 and 3.2 that otherwise would have been paid or provided
during the 45 days following the Participant’s termination of employment, but
for this sentence, shall instead be paid or provided on the 45th day following
the Participant’s termination of employment.  For the avoidance of doubt, any
bonus payment made pursuant to Section 3.1(b) shall be made in accordance with
the schedule established under the bonus plan, program or arrangement under
which it was established.  For the further avoidance of doubt, if the release is
not effective on or before the 45th day following the Participant’s termination
of employment, the Participant shall immediately forfeit any right to receive
benefits under Section 3.1 or 3.2, as applicable.

 

3

--------------------------------------------------------------------------------


 

(b)                                 If the Participant fails to materially
comply with any obligation or covenant under Section 3.5(a) or is subsequently
determined to have terminated employment for Cause, the Company’s obligations to
make any payments or provide any benefits or other rights or entitlements to the
Participant pursuant to any provision of the Plan shall immediately cease and
the Participant shall be required to immediately repay to the Company all
amounts theretofore paid or otherwise provided to the Participant pursuant to
any section of the Plan. The Company may recover amounts under this
Section 3.5(b) by set-off from any amounts otherwise due to the Participant
under any other plan, program or arrangement if the Participant fails to make
any required repayment within 15 business days after written demand to the
Participant to the extent permitted by applicable law and which will not result
in a violation of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

(c)                                  If the Participant terminates employment
prior to a Change in Control and is treated as having had his employment
terminated other than for Cause, his outstanding equity awards shall vest in
accordance with Section 3.1(e) on the Change in Control, regardless of whether a
release has become effective and irrevocable. If such release does not become
effective and irrevocable as provided under Section 3.5(a), any stock options
and restricted stock which accelerated under Section 3.1(e) shall be forfeited,
as shall any money or other property received by, or otherwise set aside on
behalf of, the Participant.

 

3.6                               Full Settlement, Mitigation. Except as
provided in Sections 3.1(c) and 3.5(b), the Company’s obligation to make the
payments provided for in the Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Participant or others. In no event shall the Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of the Plan and, except
as provided in Section 3.1(c), such amounts shall not be reduced whether or not
the Participant obtains other employment.

 

3.7                               Certain Additional Payments by the Company.

 

(a)                                 It is the object of this paragraph to
provide for the maximum after-tax income to each Executive Officer with respect
to any payment or distribution to or for the benefit of the Executive Officer,
whether paid or payable or distributed or distributable pursuant to the Plan or
any other plan, arrangement or agreement, that would be subject to the excise
tax imposed by Section 4999 of the Code or any similar federal, state or local
tax that may hereafter be imposed (a “Payment”) (Section 4999 of the Code or any
similar federal, state or local tax are collectively referred to as the “Excise
Tax”).  Accordingly, before any Payments are made under the Plan, a
determination will be made as to which of two alternatives will maximize such
Executive Officer’s after-tax proceeds, and the Company must notify the
Executive Officer in writing of such determination.  The first alternative is
the payment in full of all Payments potentially subject to the Excise Tax.  The
second alternative is the payment of only a part of the Executive Officer’s
Payments so that the Executive Officer receives the largest payment and benefits
possible without causing the Excise Tax to be payable by the Executive Officer. 
This second alternative is referred to in this paragraph as the “Limited
Payment”.  The Executive Officer’s Payments shall be paid only to the extent
permitted under the alternative determined to maximize the Executive Officer’s
after-tax proceeds, and the Executive Officer shall have no rights to any
greater payments on his or her Payments.

 

4

--------------------------------------------------------------------------------


 

(b)                                 If the Executive Officer receives the
Limited Payment, Payments shall be reduced in a manner that would not result in
the Executive Officer incurring an additional tax under Section 409A to the
extent possible.  However, the Company shall have no liability to the
Participant in the event such reduction results in liability to him or her under
Section 409A or through an Excise Tax.  Payments shall be reduced in the
following order to the extent necessary to avoid imposition of the Excise Tax:

 

(i)                                     Payment of the cash severance amounts
payable under Sections 3.1 and 3.2; then

 

(ii)                                  Equity awards other than options and stock
appreciation rights that vest based on achievement of criteria other than (or in
addition to) the Participant’s continued service and are not subject to
Section 409A; then

 

(iii)                               Equity awards other than options and stock
appreciation rights that vest based on achievement of criteria other than (or in
addition to) the Participant’s continued service and are subject to
Section 409A; then

 

(iv)                              Equity awards other than options and stock
appreciation rights that vest solely based on the Participant’s continued
service and are not subject to Section 409A; then

 

(v)                                 Equity awards other than options and stock
appreciation rights that vest solely based on the Participant’s continued
service and are subject to Section 409A; then

 

(vi)                              Equity awards which are option or stock
appreciation rights.

 

(c)                                  All determinations required to be made
under this Section 3.7 shall be made by the Company’s external auditor (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive Officer within ten (10) business days of the
termination of employment giving rise to benefits under the Plan, or such
earlier time as is requested by Company.  All fees, costs and expenses
(including, but not limited to, the costs of retaining experts) of the
Accounting Firm shall be borne by the Company.  In the event the Accounting Firm
determines that the Payments shall be reduced, it shall furnish the Executive
Officer with a written opinion to such effect.  The determination by the
Accounting Firm shall be binding upon the Company and the Executive Officer.

 

3.8                               Nonalienation.  The interests of a Participant
under the Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or the Participant’s beneficiary.

 

5

--------------------------------------------------------------------------------


 

SECTION 4

 

Miscellaneous

 

4.1                               Applicable Law.  The provisions of the Plan
shall be construed in accordance with the laws of the State of California,
without regard to the conflict of law provisions of any state to the extent not
preempted by federal law.  To the extent permitted by applicable law, any
action, demand, claim or counterclaim arising under this Plan shall be tried by
a judge alone, and not by a civil jury.

 

4.2                               Severability.  The invalidity or
unenforceability of any provision of the Plan will not affect the validity or
enforceability of any other provision of the Plan, and the Plan will be
construed as if such invalid or unenforceable provision were omitted (but only
to the extent that such provision cannot be appropriately reformed or modified).

 

4.3                               Waiver of Breach.  No waiver of a breach of
any provision of the Plan, or of compliance with any condition or provision of
the Plan, will operate or be construed as a waiver by the non-breaching party of
any subsequent breach of any similar or dissimilar provisions and conditions at
the same or any prior or subsequent time.  The failure to take any action by
reason of such breach will not deprive the non-breaching party of the right to
take action at any time while such breach continues.

 

4.4                               Successors, Assumption of Plan.  The Plan
shall be binding upon and inure to the benefit of the Company and any successor
to the Company.  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform the Plan in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

4.5                               Disputes

 

(a)                                 Any dispute or controversy arising under or
in connection with the Plan may, at the Participant’s election, be settled by
arbitration, conducted before a panel of three arbitrators in Los Angeles
County, California in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

 

(b)                                 The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses that the
Participant may reasonably incur as a result of any contest (regardless of the
outcome) by the Company, the Participant or others of the validity or
enforceability of, or liability under, any provision of the Plan or any
guarantee of performance thereof (including as a result of any contest by the
Participant about the amount of any payment pursuant to the Plan), plus in each
case, interest on any delayed payment at the applicable Federal rate provided
for in Section 7872(f)(2)(A) of the Code; provided, however, that the Company
shall have no obligation to reimburse the Participant for, or pay on behalf of
the Participant’s account, any fees or expenses (including, without limitation,
attorneys’ fees or other Participant expenses associated with the Participant
initiating such contest) that the Participant incurs in connection with a
contest initiated by the Participant that is found by a court of competent
jurisdiction or arbiter, as applicable, to be frivolous. In this circumstance,
if the Company has previously paid any fees or expenses, the Participant shall
promptly repay to the Company the amount of such fees and expenses.

 

6

--------------------------------------------------------------------------------


 

4.6                               Notices.  Any notice or document required to
be given under the Plan shall be considered to be given if delivered or mailed
by first class mail, postage prepaid, if to the Company, to the Company’s Chief
Financial Officer at the Company’s principal business address or, if to a
Participant, at the last address of such participant filed with the Company.

 

4.7                               Assignment.  The Company may assign its rights
and obligations under the Plan (in whole or in part) to any direct or indirect
subsidiary of the Company; provided, however, that no such assignment shall
relieve or limit the Company’s obligations hereunder.

 

4.8                               Section 409A.

 

(a)                                 To the extent required by Section 409A of
the Code, all references to “termination of employment,” “Date of Termination”
and correlative phrases for purposes of the Plan shall be construed to require a
“separation from service” (as defined in Section 1.409A-1(h) of the Treasury
regulations after giving effect to the presumptions contained therein).

 

(b)                                 To the extent that (i) any payments or
benefits to which the Participant becomes entitled under the Plan, or under any
other plan, program or agreement maintained by the Company, in connection with
the Participant’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code and (ii) the Participant is
deemed at the time of such termination of employment to be a “specified
employee” under Section 409A of the Code, then such payments or benefits shall
not be made or commence until the earliest of (x) the expiration of the six
(6) month and one day period measured from the date of the Participant’s
separation from service (as defined in Section 4.8(a) above) from the Company;
or (y) the date of the Participant’s death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to the Participant, including
(without limitation) the additional twenty percent (20%) tax for which the
Participant would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to the Participant or the Participant’s beneficiary in one lump
sum. For the purposes of this Section 4.8, the term “specified employee” means
an individual determined by the Employer to be a specified employee under
Treasury regulation Section 1.409A-1(i) in accordance with the policies of the
Employer.

 

(c)                                  It is intended that each installment of any
benefits or payments provided hereunder constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). It is further
intended that payments hereunder satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code (and any state law
of similar effect) provided under Treasury Regulations
Section 1.409A-1(b)(4) (as a “short-term deferral”) and
Section 1.409A-1(b)(9) (as “separation pay due to involuntary separation”). The
parties intend that all the benefits and payments provided under the Plan shall
be exempt from, or comply with, the requirements of Section 409A of the Code.

 

7

--------------------------------------------------------------------------------


 

(d)                                 To the extent any expense reimbursement or
the provision of any in-kind benefit under the Plan is determined to be subject
to Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any lifetime or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which the Participant
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

 

4.9                               Employment Status.  Nothing herein alters the
status of any Participant as an employee at will of the Company whose employment
may be terminated by either party upon notice.  This Plan shall not extinguish
or modify any Participant’s obligations under any pre-existing plan or agreement
with the Company.

 

4.10                        Non-Exclusivity of Rights.  Nothing in the Plan
shall prevent or limit a Participant’s continuing or future participation in any
plan, program, policy or practice provided by the Company or any of its
affiliated companies and for which a Participant may qualify, nor shall anything
herein limit or otherwise affect such rights as a Participant may have under any
contract or agreement with the Company or any of its affiliated companies,
except that all payments and benefits made under the Plan are made in lieu of
any other severance compensation or benefits to which a Participant may
otherwise be entitled under any plan, program, policy or arrangement of the
Company.  Amounts that are vested benefits or that the Participant is otherwise
entitled to receive under any plan, policy, practice or program of, or any
contract or agreement with, the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except to the extent
explicitly modified by the Plan.

 

4.11                        Foreign Employees and Foreign Law Considerations. 
The Administrator may, in its judgment, provide that a Foreign Participant shall
participate in the Plan on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Administrator, be necessary
or desirable to foster and promote the achievement of the purposes of the Plan
and, in furtherance of such purposes, may make such modifications, amendments,
procedures or subplans as may be necessary or advisable to comply with foreign
legal or regulatory provisions.   Without limiting the foregoing, the
Administrator may, in its sole discretion, determine that Plan provisions
inapplicable to Foreign Participants shall either not apply to such Participants
or be appropriately modified.  For purposes of the Plan, a “Foreign Participant”
is a Participant who is a foreign national who is located outside the United
States or who is not compensated from a payroll maintained in the United States,
or who are otherwise subject to (or could cause the Company to be subject to)
legal or regulatory provisions of countries or jurisdictions outside the United
States.

 

8

--------------------------------------------------------------------------------


 

SECTION 5

 

Restrictive Covenants

 

5.1                               Confidential Information. Each Participant
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Participant during the Participant’s employment by the Company
or any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Participant or representatives of the
Participant in violation of the Plan or any other plan, policy, arrangement or
agreement maintained by or entered into with the Company). After termination of
a Participant’s employment with the Company, the Participant shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process (provided that the Participant provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information), communicate or divulge any such information, knowledge or
data to anyone other than the Company and those designated by it.

 

5.2                               Non-Solicitation.  For a period of time
beginning on each Participant’s termination date and ending on (a) the second
anniversary of that date, in the case of the Chief Executive Officer, (b) the
18-month anniversary, in the case of Executive Vice Presidents and (c) the
12-month anniversary, in the case of Senior Vice Presidents, each Participant
will not directly or indirectly through another person or entity
(i) intentionally induce or attempt to induce any employee of the Company or any
Affiliate to leave the employ of such employer, or in any way interfere with the
relationship between such employer and any employee thereof, (ii) hire any
person who was an employee of any member of the Company or any Affiliate at any
time during the one-year period prior to the termination date, or
(iii) intentionally induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee or other business relation of the Company or any
Affiliate to cease doing business with the Company or any Affiliate, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any Affiliate (including making
any negative or disparaging statements or communications regarding the Company
or any Affiliate or its products or services), except to the extent relevant to
and reasonably necessary to defend any claim by the Company or any Affiliate
against the Participant.

 

SECTION 6

 

Amendment and Termination

 

6.1                               Amendment and Termination.  Subject to the
provisions of Section 6.2, the Company may amend or terminate the Plan at any
time.

 

6.2                               Participant Rights.  No amendment to the Plan
that directly or indirectly affects a Participant’s rights shall be effective
until the second anniversary of the date the Administrator adopts such amendment
other than with the written consent of such Participant.  For the avoidance of
doubt, in the event an amendment affects multiple Participants and consent to a
change is obtained for some but not all such Participants, the amendment will be
immediately effective with respect to the Participants who provided their
written consent but will not be effective for other affected Participants until
the second anniversary of the date such amendment is adopted.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

The following terms as used in the Plan shall have the following meanings:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

“Base Salary” shall mean the Participant’s annual base salary, exclusive of any
bonus or other benefits he or she may receive.

 

“Cash Severance Multiplier” shall mean (i) for the Chief Executive Officer, 2.0,
(ii) for Executive Vice Presidents, 1.5 and (iii) for Senior Vice Presidents,
1.0.

 

“Cause” shall mean (i) The willful and continued failure of the Participant to
perform substantially the Participant’s duties with the Company or one of its
Affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Participant by the Board or (for Participants other than the
Company’s Chief Executive Officer) the Company’s Chief Executive Officer that
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Participant has not substantially performed the Participant’s
duties, or (ii) The willful engaging by the Participant in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company. 
For purposes of this definition, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or (for Participants other than the Chief Executive
Officer) upon the instructions of the Company’s Chief Executive Officer or a
senior officer of the Company or based upon the advice of legal counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.

 

“Change of Control shall mean the first of the following:

 

(i)                                     the purchase or other acquisition by any
Person (as defined below), directly or indirectly, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of the
Company’s securities, not including the securities beneficially owned by such
Person or any securities acquired directly from the Company or its Affiliates,
representing 50 percent or more on a single date or during any 12 month period
of the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of the Board; provided, however, that
if any Person has satisfied this requirement, the acquisition of additional
Company securities by the same Person shall be construed as not triggering a
Change of Control; and provided further, however, that an increase in the
percentage of voting securities owned by any Person as a result of a transaction
in which the Company acquires its voting securities in exchange for property
shall not be treated as an acquisition of the Company’s voting securities for
purposes of this subsection (i) of the definition of “Change of Control”;

 

--------------------------------------------------------------------------------


 

(ii)                                  the consummation of a reorganization,
merger, or consolidation of the Company, if the Company’s stockholders, in
combination with any trustee or other fiduciary acquiring voting securities
under an employee benefit plan of the Company or an Affiliate as part of such
transaction, do not, immediately thereafter, own more than 50 percent of the
combined voting power of the reorganized, merged or consolidated Company’s then
outstanding securities that is entitled to vote generally in the election of the
directors; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than 50 percent of the combined voting power of the
Company’s then outstanding securities shall not be a Change of Control under
this subsection (ii) of the definition of Change of Control; or

 

(iii)                               the consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets in a single
transaction or a series of related transactions, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity where the outstanding securities generally entitled to vote in the
election of directors of the Company immediately prior to the transaction
continue to represent (either by remaining outstanding or by being converted
into such securities of the surviving entity or any parent thereof) 50 percent
or more of the combined voting power of the outstanding voting securities of
such entity generally entitled to vote in such entity’s election of directors
immediately after such sale.

 

Notwithstanding the foregoing, in no event may there be more than one
transaction or occurrence treated as a “Change in Control” for purposes of the
Plan.  The Administrator shall have full and final authority, which shall be
exercised in its sole discretion, to determine conclusively whether a Change in
Control has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

“Disability” means either that (i) a Participant is unable to engage in
substantial gainful activity hereunder by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.  The Company shall
determine in good faith whether a Participant has become Disabled.

 

“Employment Period” means the twenty-four (24) month period commencing on a
Change of Control.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

11

--------------------------------------------------------------------------------


 

“Good Reason” means (i) A material diminution of the Participant’s base salary,
annual bonus opportunity, or both; or ; (ii) A material diminution in the
Participant’s authority, duties, or responsibilities;(iii) A material diminution
in the budget over which the Participant retains authority; or (iv) A material
change in the geographic location at which the Participant must perform the
services.  The Participant may not terminate employment for Good Reason unless:
(x) the Participant has provided the Company with notice of the occurrence of
the Good Reason condition described in subsections (i)-(iv) of this definition
within sixty (60) days of the initial existence thereof; and (y) the Company has
been provided with thirty (30) days to remedy such Good Reason condition and has
failed to remedy such condition.  The Participant’s employment shall be deemed
to have been terminated following a Change of Control by the Participant for
Good Reason if the Participant terminates the Participant’s employment prior to
a Change of Control with Good Reason if a Good Reason condition occurs at the
direction of a person or entity who has entered into an agreement with the
Company the consummation of which will constitute a Change of Control.

 

“Target Bonus” shall mean, with respect to any Participant, such Participant’s
target annual bonus amount under any plan, program, agreement or arrangement the
Company has sponsored or entered into with the Participant for the year in which
the Participant’s employment is terminated.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF RELEASE AGREEMENT

AGREEMENT AND GENERAL RELEASE

 

Tetra Tech, Inc. throughout this Agreement as the “Employee”) agree:

 

1.                                      Last Day of Employment. The Executive
acknowledges that his or her employment with Employer has been terminated and
that the Executive’s last day of employment with Employer was [DATE]. The
Executive further acknowledges that he or she will not be eligible for any
benefits or compensation after that date, except as provided under the Tetra
Tech, Inc. Change of Control Plan (the “Plan”), under the terms of any other
employee benefit plan maintained by the Employer or as required by law.  The
Executive immediately resigns from all offices, directorships, trusteeships,
committee memberships and fiduciary capacities held with, or on behalf of,
Employer or any benefit plans of Employer to the extent he or she currently
holds any such positions.   These resignations will become irrevocable as set
forth in Section 3 below.

 

2.                                      Consideration. The parties acknowledge
that this Agreement and General Release is being executed in accordance with
Section 3.5(a)(ii) of the Plan.

 

3.                                      Revocation. Executive may revoke this
Agreement and General Release for a period of seven (7) calendar days following
the day Executive executes this Agreement and General Release. Any revocation
within this period must be submitted, in writing, to Employer and state, “I
hereby revoke my acceptance of our Agreement and General Release.” The
revocation must be personally delivered to Employer’s, and postmarked within
seven (7) calendar days of execution of this Agreement and General Release. This
Agreement and General Release shall not become effective or enforceable until
the revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in Pasadena, California, then the revocation
period shall not expire until the next following day which is not a Saturday,
Sunday, or legal holiday.

 

4.                                      General Release of Claims. Subject to
the full satisfaction by the Employer of its obligations under the Plan,
Employee knowingly and voluntarily releases and forever discharges Employer from
any and all claims, causes of action, demands, fees and liabilities of any kind
whatsoever, whether known and unknown, against Employer, Employee has, has ever
had or may have as of the date of execution of this Agreement and General
Release, including, but not limited to, any alleged violation of:

 

·                                          Title VII of the Civil Rights Act of
1964, as amended;

·                                          The Civil Rights Act of 1991;

·                                          Sections 1981 through 1988 of Title
42 of the United States Code, as amended;

·                                          The Employee Retirement Income
Security Act of 1974, as amended;

·                                          The Immigration Reform and Control
Act, as amended;

 

13

--------------------------------------------------------------------------------


 

·                                          The Americans with Disabilities Act
of 1990, as amended;

·                                          The Age Discrimination in Employment
Act of 1967, as amended;

·                                          The Older Workers Benefit Protection
Act of 1990;

·                                          The Worker Adjustment and Retraining
Notification Act, as amended;

·                                          The Occupational Safety and Health
Act, as amended;

·                                          The Family and Medical Leave Act of
1993;

·                                          Any wage payment and collection,
equal pay and other similar laws, acts and statutes of the State of California;

·                                          Any other federal, state or local
civil or human rights law or any other local state or federal law, regulation or
ordinance;

·                                          Any public policy, contract, tort, or
common law; or

·                                          Any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters.

 

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights to
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by Employer or under COBRA (the “Accrued Amounts”);
(ii) Employee’s rights under the provisions of the Plan which are intended to
survive termination of employment; or (iii) the Employee’s rights as a
stockholder.

 

5.                                      No Claims Permitted. Employee waives
Executive’s right to file any charge or complaint against Employer arising out
of Executive’s employment with or separation from Employer before any Federal,
state or local court or any state or local administrative agency, except where
such waivers are prohibited by law.

 

6.                                      Affirmations. Employee affirms Executive
has not filed, has not caused to be filed, and is not presently a party to, any
claim, complaint, or action against Employer in any forum. Employee further
affirms that the Executive has been paid and/or has received all compensation,
wages, bonuses, commissions, and/or benefits to which Executive may be entitled
and no other compensation, wages, bonuses, commissions and/or benefits are due
to Executive, except for the Accrued Amounts. The Employee also affirms
Executive has no known workplace injuries.

 

7.                                      Cooperation; Return of Property.
Employee agrees to reasonably cooperate with Employer and its counsel in
connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during Executive’s employment in which
Executive was involved or of which Executive has knowledge. Employee represents
that Executive has returned any and all property belonging to the Employer,
including any confidential information with respect to the Employer or its
operations.

 

14

--------------------------------------------------------------------------------


 

8.                                      Governing Law and Interpretation. This
Agreement and General Release shall be governed and conformed in accordance with
the laws of the State of California without regard to its conflict of laws
provisions. In the event Employee or Employer breaches any provision of this
Agreement and General Release, Employee and Employer affirm either may institute
an action to specifically enforce any term or terms of this Agreement and
General Release. Should any provision of this Agreement and General Release be
declared illegal or unenforceable by any court of competent jurisdiction and
should the provision be incapable of being modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement and General Release in full force and effect. Nothing herein, however,
shall operate to void or nullify any general release language contained in the
Agreement and General Release.

 

9.                                      No Admission of Wrongdoing. Employee
agrees neither this Agreement and General Release nor the furnishing of the
consideration for this Release shall be deemed or construed at any time for any
purpose as an admission by Employer of any liability or unlawful conduct of any
kind.

 

10.                               Amendment. This Agreement and General Release
may not be modified, altered or changed except upon express written consent of
both parties wherein specific reference is made to this Agreement and General
Release.

 

11.                               Entire Agreement. This Agreement and General
Release sets forth the entire agreement between the parties hereto and fully
supersedes any prior agreements or understandings between the parties; provided,
however, that notwithstanding anything in this Agreement and General Release,
the provisions in the Plan which are intended to survive termination of the
Executive’s employment shall survive and continue in full force and effect.
Employee acknowledges Executive has not relied on any representations, promises,
or agreements of any kind made to Executive in connection with Executive’s
decision to accept this Agreement and General Release.

 

12.                               Whistleblower Disclosures.  Employee
understands that nothing in this Agreement shall limit Employee’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”). 
Employee further understands that this Agreement does not limit Employee’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  This Agreement does not limit Employee’s right to receive an award for
information provided to any Government Agencies.

 

15

--------------------------------------------------------------------------------


 

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO THIRTY-FIVE (35) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE. EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE
TO THIS AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL THIRTY-FIVE (35) CALENDAR DAY CONSIDERATION PERIOD. HAVING ELECTED TO
EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE SEVERANCE
AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

 

TETRA TECH, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

EXECUTIVE

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

16

--------------------------------------------------------------------------------